                               IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF ARKANSAS
                                       TEXARKANA DIVISION

SHANNON ELKINS                                                                                         PLAINTIFF


v.                                            Case No. 4:18-cv-04115


MILLER COUNTY, ARKANSAS;
MILLER COUNTY SHERIFF’S DEPARTMENT;
RON STOVALL, individually and in his capacity
as sheriff of Miller County, Arkansas;
JESSIE GRIGSBY, individually and in his capacity
 as a Miller County deputy sheriff                                                                DEFENDANTS

                                                       ORDER

         Before the Court is Defendants’ Motion to Dismiss Party. ECF No. 6. Defendants move to

dismiss the Miller County Sheriff’s Department as a party to this action pursuant to Federal Rule of

Civil Procedure 41(b). 1 Plaintiff has not responded to the motion and the time to do so has passed.

The Court finds this matter ripe for consideration.

                                                 BACKGROUND

         On August 8, 2018, Plaintiff filed her Complaint against Defendants alleging claims of sex

discrimination and retaliation under Title VII of 42 U.S.C. § 1983 (“§ 1983”) and the Arkansas Civil

Rights Act (“ACRA”). Plaintiff was formerly employed by the Miller County Sheriff’s Department

as a deputy sheriff. Plaintiff alleges that while she was employed by the Miller County Sheriff’s

Department she was routinely subjected to sexual harassment and discrimination because she was

female. Plaintiff further alleges that she was demoted and ultimately terminated for reporting



1
  The Court notes that involuntary dismissal by a defendant under Rule 41 is only available where the plaintiff has failed
to prosecute its case or comply with a court order. In the instant case, neither of these conditions is met. Consequently,
the Court construes Defendant’s motion as a Motion to Dismiss for failing to state a claim against the Miller County
Sheriff’s Department under Federal Rule of Civil Procedure 12(b)(6).
incidents of sexual harassment and disparate treatment to her superiors and the Equal Employment

Opportunity Commission.

       Plaintiff named Miller County, Arkansas; the Miller County Sheriff’s Department; Ron

Stovall, individually and in his capacity as sheriff of Miller County, Arkansas; and Jesse Grigsby,

individually and in his capacity as a Miller County deputy sheriff, as defendants in her Complaint.

On October 10, 2018, Defendants filed their motion to dismiss the Miller County Sheriff’s

Department as a party to this action. Defendants argue that the Miller County Sherriff’s Department

is not a proper party because a sheriff’s department is not recognized as an entity capable of suing

and being sued under state law and is, therefore, not a “person” within the meaning of 42 U.S.C.

§1983. Plaintiff has failed to respond to Defendant’s motion and the time to do so has passed. See

Local Rule 7.2.

                                        LEGAL STANDARD

       To survive a motion to dismiss under Rule 12(b)(6), a pleading must provide “a short and

plain statement of the claim that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The Court

must accept as true all factual allegations set forth in the complaint by the plaintiff, drawing all

reasonable inferences in the plaintiff’s favor. See Ashley Cnty., Ark. v. Pfizer, Inc., 552 F.3d 659, 665

(8th Cir. 2009). However, the complaint “must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id.

       “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than

a sheer possibility that a defendant has acted unlawfully. Where a complaint pleads facts that are

‘merely consistent with’ a defendant's liability, it ‘stops short of the line between possibility and

                                                   2
plausibility of entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557). “Determining whether

a complaint states a plausible claim for relief will . . . be a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Id. at 679. In considering a

motion to dismiss under Rule 12(b)(6), “the complaint should be read as a whole, not parsed piece by

piece to determine whether each allegation, in isolation, is plausible.” Braden v. Wal-Mart Stores,

Inc., 588 F.3d 585, 594 (8th Cir. 2009).

       “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of

a cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked assertions’ devoid of

‘further factual enhancement.’” Id. (internal citations and alterations omitted) (quoting Twombly, 550

U.S. at 555, 557). In other words, “the pleading standard Rule 8 announces does not require ‘detailed

factual allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Id. (quoting Twombly, 550 U.S. at 555). “[W]here the well-pleaded facts do not permit

the court to infer more than the mere possibility of misconduct, the complaint has alleged—but it has

not ‘show[n]’—‘that the pleader is entitled to relief.’ Id. (quoting Fed. R. Civ. P. 8(a)(2)).

                                            DISCUSSION

       Defendants argue that Plaintiff has failed to state a claim against the Miller County Sheriff’s

Department because a sheriff’s department is not an entity amenable to suit under § 1983 or ACRA.

       Under § 1983 a “person” who deprives another of their Constitutional rights while acting

under the color of state law is subject to civil liability. 42 U.S.C. § 1983. Originally, the only

“persons” that could be held liable under § 1983 were natural persons. Monell v. Dep’t of Soc. Servs.

of City of N.Y., 436 U.S. 658, 690 (1978). However, the meaning of “person” for the purposes of §

1983 has been expanded to include recognized political corporate entities. Id. The decision of what

entities are “persons” amenable to suit under § 1983 is to be made by referencing state law. See

Edwards v. Baer, 863 F.2d 606, 609 (8th Cir. 1988).             Under Arkansas law, unincorporated

                                                   3
associations do not have the capacity to sue or be sued absent an express grant of statutory authority.

Fausett & Co. v. Bogard, 285 Ark. 124, 126, 685 S.W.2d 153, 155 (1985). However, the Court can

find no Arkansas authority establishing a sheriff’s department as an entity amenable to suit.

Additionally, the Eighth Circuit has recognized sheriff’s departments are not usually considered legal

entities subject to suit. See, e.g., De La Garza v. Kandiyohi Cnty. Jail, Corr. Inst., 18 Fed. Appx.

436, 437 (8th Cir. 2001); Ketchum v. City of W. Memphis, 974 F.2d 81, 82 (8th Cir. 1992).

       In the instant case, it is clear that the Miller County Sheriff’s Department, by virtue of being

a sheriff’s department, is not a person or other entity subject to suit under § 1983 or the ACRA.

Moreover, the Court finds that naming the Miller County Sheriff’s Department as a party to this action

is unnecessary and redundant because Plaintiff has sued Defendants Stovall and Grigsby in their

official capacities and has named Miller County as a defendant in this case. Therefore, the Court

finds that Plaintiff’s claims against the Miller County Sheriff’s Department should be dismissed.

                                          CONCLUSION

       For the reasons above, Plaintiff has failed to state a claim against the Miller County Sheriff’s

Department. Accordingly, Defendants’ Motion to Dismiss Party (ECF No. 6) should be and is hereby

GRANTED. Plaintiff’s claims against the Miller County Sheriff’s Department are DISMISSED

WITHOUT PREDJUDICE.

       IT IS SO ORDERED, this 5th day of November, 2018.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             United States District Judge




                                                  4
